FILE COPY




                                       M A N D A T E

TO THE 120TH DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on June 29, 2021, the cause upon
appeal to revise or reverse your judgment between

             CARLOS MCCAIN,                                           Appellant,

No. 08-19-00219-CR                    and

          THE STATE OF TEXAS,                                         Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this October 29, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. 20180D02769